DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Pre-Brief Appeal conference to 16/490,935 filed on 8/16/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egami (US 2007/0229009) in view of SUN (CN 106533314).

	Regarding claim 1, Egami teaches:
A regulator device (Figs. 1-7) for an electric machine (electric motor 14), the regulator comprising: 
a first electronic regulator (second torque control current 49), configured to provide a first target variable (idt2*) to minimize an interference variable (abstract: to suppress variations in the system voltage, thus minimize interference variable) at an operating point of the electric machine ([0024]: accelerator operation quantity representing an operation quantity of an accelerator pedal, thus the torque as an operating point of the electric machine);
a controller (Fig. 5 current separate 74), configured to provide outputs in the operating point of the electric machine (current separate 74 outputs idt2, iqt2) based on driving the electric machine with the first target variable (based on idt2*); 
a second electronic regulator (input power control current 54 and second control 55 together form second electronic regulator), configured to provide a second target variable (idp2*) for setting a specified target value (output of second current control 55 is a specified target value, i.e. one of UU2, UV2, UW2) in the electric machine, wherein the second target variable is determined using a difference (idp2* determined using [0043]: subtractor 52) between a detected value of the operating point ([0043]: Vsf: detection value) and the calculated change ([0043]: computed value Vs*) in the operating point based on driving with the first target variable; and
 an electronic control device (motor control 37), configured to drive the electric machine using a combination of the first target variable and the second target variable (37 drive the electric machine using a combination of idt2* and idp2*).
	Egami teaches a current separate 74 to separates the detected motor current for controlling the torque (see [0049]-[0050], [0054]). 
Egami doesn’t explicitly state a computer that calculates a change.
	However, Sun teaches in Fig. 1, inverter module 20 comprising suitable hardware component, electronic controller, memory device. Each one module can be composed based on special system implemented in hardware, the system to perform a specific function or action or a combination of dedicated hardware and memory device comprising a set of executable instructions. Sun also specifies that the term controller, control module, module, controller, control unit, processor and similar terms, refer to an application specific integrated circuit (ASIC), electronic circuit, a central processor to any one of or various combinations, such as in memory and memory device (read only, programmable read only, random access, hard drive, etc.) in the form of a microprocessor and associated transient memory component. the transient memory component is configured to store machine-readable command to one or more software or firmware programs or routines, combinational logic circuit, input/output circuit, apparatus and signal modulation suppression circuit or in the form of other component executed by the one or more processor. 
	Given the teaching of Sun, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the current separate 74 of Egami as a computer or central processor in order to facilitate the calculation of the difference of actual and targeted variables. 

Regarding claim 2, Egami teaches:
The regulator device as claimed in claim 1, wherein the operating point of the electric machine comprises a torque of the electric machine ([0024]: accelerator operation quantity representing an operation quantity of an accelerator pedal, thus the torque as an operating point of the electric machine and Fig. 2 shows second torque control current 49 input power control current 54 [0044]).

Regarding claim 3, Egami teaches:
The regulator device as claimed in claim 1, wherein the interference variable at the operating point comprises a rippleabstract: to suppress variation in the voltage system; thus a ripple is another name for variations or instability; [0032]: so that variation In the system may be suppressed, the control unit 37 executes the torque control for the motor).  

Regarding claim 4, Egami teaches: 
The regulator device according to claim 1, wherein the first target variable comprises an electric voltage which is to be set on the electric machine (idt1* is the interpreted first target variable in claim 1; [0025] voltage command signals UU1 is based on idt1*; thus first target variable comprises an electric voltage).
 
Regarding claim 5, Egami teaches:
The regulator device according to claim 1, wherein the control device configured to provide an electric voltage on the electric machine for phase connections of the electric machine (First current control 47 and second current control 55 provide electric voltage UU1, UV1 and UW1 for phase connections) .

Regarding claim 6, Egami teaches:
The regulator device according to claim l, wherein the computer is configured to set the first target variable using a specified second target value (idp2* set using T2*).

Regarding claim 7, Egami teaches:
The regulator device according to claim 1, comprising a sensor ([0024]: variety of sensors such as accelerator sensor 32, speed sensor, current sensors and [0022]: voltage sensor) which is configured to detect the operating point of the electric machine and to provide a variable corresponding to the operating point of the electric machine (acceleration or torque, speed, current, voltage are variables corresponding to the operating point). 

Regarding claim 8, Egami teaches:
An electric drive system (Fig. 1 electric vehicle 11), with: 
the electric machine (motors 13, 14);and
 the regulator device (motor control 37) according to claim 1.  

Regarding claim 9, Egami teaches:
The electric drive system according to claim 8, wherein the electric machine comprises an asynchronous machine (abstract: AC motor).  

Regarding claim 10, Egami teaches:
A method for regulating an electric machine (Figs. 1-7), the method comprising:
determining via a first electronic regulator (second torque control current 49) a first target variable (idt2*) to minimize an interference variable (abstract: to suppress variations in the system voltage, thus minimize interference variable) at an operating point of the electric machine([0024]: accelerator operation quantity representing an operation quantity of an accelerator pedal, thus the torque as an operating point of the electric machine);
 controlling with variables (output of 74) of an electric machine (motor 14) based on driving the electric machine with the determined first target variable (idt2*); 
 calculating a difference ([0043]: subtractor 52) between a detected value of the operating point ([0043]: Vsf: detection value) and the calculated change in the operating point ([0043]: computed value Vs*) based on driving with the first target variable; 
determining, via a second electronic regulator (input power control current 54), a second target variable (idp2*) for setting a specified first target value in the electric machine (output of second current control 55 is a specified target value); and 
driving the electric machine using a combination of the determined first target variable and the determined second target variable variable (it’s inherent that the control are configured to drive based on current commands). 
Egami teaches a current separate 74 to separates the detected motor current for controlling the torque (see [0049]-[0050], [0054]). 
Egami doesn’t explicitly state calculating a change.
	However, Sun teaches in Fig. 1, inverter module 20 comprising suitable hardware component, electronic controller, memory device. Each one module can be composed based on special system implemented in hardware, the system to perform a specific function or action or a combination of dedicated hardware and memory device comprising a set of executable instructions. Sun also specifies that the term controller, control module, module, controller, control unit, processor and similar terms, refer to an application specific integrated circuit (ASIC), electronic circuit, a central processor to any one of or various combinations, such as in memory and memory device (read only, programmable read only, random access, hard drive, etc.) in the form of a microprocessor and associated transient memory component. the transient memory component is configured to store machine-readable command to one or more software or firmware programs or routines, combinational logic circuit, input/output circuit, apparatus and signal modulation suppression circuit or in the form of other component executed by the one or more processor. 
	Given the teaching of Sun, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the current separate 74 of Egami as a computer or central processor in order to facilitate the calculation of the difference of actual and targeted variables. 

Regarding claim 11, Egami teaches:
The electric drive system according to claim 8, wherein the electric machine (20) comprises a permanently excited synchronous machine (abstract: AC motor).  

Regarding claim 12, Egami teaches:
The regulator device as claimed in claim 1, wherein the operating point of the electric machine comprises an electric current of the electric machine (the torque is based on the electric current; thus the operating point comprises an electric current).  

Regarding claim 13, Egami teaches:
The regulator device as claimed in claim 1, wherein the interference variable at the operating point comprises a harmonic oscillation at the operating point (abstract: to suppress variation in the voltage system; thus a harmonic oscillation is another name for variations or instability; [0032]: so that variation In the system may be suppressed, the control unit 37 executes the torque control for the motor).  

Regarding claim 14, Egami teaches:
The regulator device according to claim 1, wherein the second target variable comprises an electric voltage which is to be set on the electric machine (idt2* is the interpreted second target variable in claim 1; [0025] voltage command signals UU2 is based on idt2*; thus second target variable comprises an electric voltage).

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, a new ground of rejection has been made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tadano, US 2012/0306411, teaches a control apparatus and method for automatically suppressing torque ripple (torque pulsation) in the rotating electric machine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        
11/20/2022

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846